Case 20-66516-jwc      Doc 42      Filed 07/30/21 Entered 07/30/21 11:45:41          Desc Main
                                  Document      Page 1 of 13




  IT IS ORDERED as set forth below:



   Date: July 30, 2021
                                                        _________________________________

                                                                  Jeffery W. Cavender
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

  IN RE:                                           CHAPTER 7
  CHRISTOPHER LEE JOHNSON,
                                                   CASE NO. 20-66516-JWC
                        Debtor.


                                            ORDER

       THIS MATTER is before the Court on the Third Motion to Dismiss for Clear and

Unequivocal “Lack of Jurisdiction” and Motion to Dismiss for Clear and Unequivocal “Fraud

upon the Court” (Doc. No. 34) (the “Motion”) filed by Pro Se Creditor Veronica M. Johnson

(“Movant”). The Court first held a hearing on the Motion on May 13, 2021, which was continued

to June 3, 2021 (the “Hearing”) to provide the parties an opportunity to present evidence on the


                                               1
Case 20-66516-jwc              Doc 42       Filed 07/30/21 Entered 07/30/21 11:45:41                    Desc Main
                                           Document      Page 2 of 13



issues raised in the Motion. Debtor filed his Opposition to the Motion on May 26, 2021. (Doc.

No. 40). Movant, the Chapter 7 Trustee, Debtor Christopher Johnson, and counsel for Debtor

attended the Hearing. 1 Having considered the Motion, the Opposition, arguments of Movant and

Debtor’s counsel, testimony elicited at the Hearing, and the record in the bankruptcy case, the

Court will deny the Motion for the following reasons.

       I.       FACTUAL BACKGROUND

                a. Case History other than Movant’s Motions to Dismiss

            Debtor filed the above-captioned bankruptcy case under Chapter 7 of Title 11 of the United

States Code (the “Bankruptcy Code”) 2 on May 19, 2020. Debtor listed Movant in Schedule E/F

(Doc. No. 1) as a priority unsecured creditor with a claim of $293,000.00 for domestic support

obligations. Debtor originally disclosed his sources of income from calendar years 2018 and 2019

as $32,280.00 per year in Social Security benefits. Id. Schedule I lists Debtor’s monthly income

as $2,690.00 in Social Security benefits. Id. Debtor listed his primary address as 913 Sandringham

Drive, Alpharetta, GA 30004 (the “Alpharetta Address”) but failed to disclose any other addresses

for the three prior years. Id. The Bankruptcy Noticing Center (the “BNC”) sent notice of the

commencement of the case and the meeting of creditors to Movant at 166 Yorkshire Road,

Portsmouth, VA 23701-2141, the address listed on Movant’s Motion. (Doc. Nos. 8, 34).

            The 341 meeting of creditors was held and concluded on June 23, 2020. The United States

Trustee (the “UST”) filed a statement on August 6, 2020, noting that the UST reviewed Debtor’s

materials and determined the case is not presumed to be an abuse under § 707(b)(2). The UST

later filed a Motion to Extend Time to File a Motion to Dismiss Pursuant to 11 U.S.C. § 707 and



1
  Due to the ongoing Covid-19 pandemic, the hearing was conducted virtually with Debtor, Debtor’s counsel, and
the Trustee appearing virtually via WebEx and Movant appearing telephonically.
2
    Unless otherwise indicated, all statutory references contained herein are to the Bankruptcy Code.

                                                            2
Case 20-66516-jwc        Doc 42     Filed 07/30/21 Entered 07/30/21 11:45:41           Desc Main
                                   Document      Page 3 of 13



an Objection to Discharge Pursuant to 11 U.S.C. § 727 on August 24, 2020. (Doc. No. 14). An

order granting that extension to October 24, 2020, was entered on September 3, 2020. (Doc. No.

15). The Chapter 7 Trustee (the “Trustee”) filed a statement on September 15, 2020, noting that

he was investigating the possibility of recovery of assets in the case. The UST filed a second

motion to extend time to file a motion to dismiss and an objection to discharge (Doc. No. 21), and

a consent order granting a further extension through November 24, 2020, was entered on

November 20, 2020. (Doc. No. 24). Thereafter, the UST did not move to dismiss the case, file an

objection to discharge, or seek further extension of the deadline to seek such relief. On March 15,

2021, the Trustee entered a report of no distribution in the case, indicating:

       I have made diligent inquiry into the financial affairs of the debtor(s) and the
       location of property belonging to the estate; and that there is no property available
       for distribution from the estate over and above that exempted by law. Pursuant to
       Fed[.] R[.] Bank[r.] P[.] 5009, I hereby certify that the estate of the above-named
       debtor(s) has been fully administered.

           b. Movant’s Motions to Dismiss

       Movant has filed three separate motions seeking dismissal of this case. She first filed a

motion to dismiss for lack of jurisdiction on September 30, 2020, asserting that Debtor filed the

case in the wrong forum. (Doc. No. 18). Movant contended that Debtor lives in Franklin,

Tennessee, and that any bankruptcy case initiated by Debtor should have been filed in Tennessee.

The Court held a hearing on that motion on November 5, 2020. At that hearing, Movant orally

withdrew her motion to dismiss, specifically stating on the record that she was “waiving any

question of jurisdiction.” Instead, Movant acknowledged the advantageous position of her priority,

nondischargeable claim and focused on identifying additional assets to pay her claim through the

bankruptcy case. Nov. 5, 2021 Hr’g at 12:18:15-12:20:48 PM. Movant brought to the Court’s

and the Trustee’s attention several assets she contended belonged to Debtor, and the Trustee at the


                                                  3
Case 20-66516-jwc        Doc 42     Filed 07/30/21 Entered 07/30/21 11:45:41            Desc Main
                                   Document      Page 4 of 13



hearing noted his ongoing investigation into Debtor’s assets. Id. After Movant waived the issue

of whether Debtor filed in the proper location, the Court denied the first motion to dismiss by order

entered on November 5, 2020. (Doc. No. 22).

       Movant filed her second motion to dismiss on December 15, 2020, alleging abuse of the

bankruptcy process but no longer alleging any jurisdictional basis for dismissal. (Doc. No. 26).

In the second motion, Movant alleged Debtor’s filing of the petition was an abuse of the

bankruptcy process to avoid contempt proceedings against him for spousal support arrears which

form the basis of Movant’s domestic support obligation claim. Movant also alleged Debtor is

willfully unemployed despite his 35-year career as an IT professional. The Court held a hearing

on the second motion on January 28, 2021, at which Movant attempted to renew her jurisdictional

arguments for dismissal raised in the first motion. Movant also referenced proceedings in Virginia

surrounding a contested modification of Debtor’s domestic support obligation which appeared

irrelevant to the grounds asserted for dismissal in the second motion. Debtor’s counsel contended

that the second motion was untimely, pointing to the expired deadline for objections to discharge

and Movant’s first motion alleging similar grounds which were previously waived and denied.

The Court overruled Movant’s arguments, holding the Court had jurisdiction to hear the case, and

entered an order denying the second motion on February 1, 2021, to allow the Trustee to continue

his investigation of possible assets for the benefit of creditors and the bankruptcy estate. (Doc.

No. 31).

       Three days after the Trustee entered his report of no distribution, Movant filed the current

Motion seeking dismissal of the case for lack of jurisdiction and for fraud upon the Court. In the

Motion, Movant alleges that Debtor signed certain bond release documents under penalty of

perjury that state Debtor lived in Tennessee for the ten years prior to April 23, 2020. Movant



                                                 4
Case 20-66516-jwc        Doc 42     Filed 07/30/21 Entered 07/30/21 11:45:41             Desc Main
                                   Document      Page 5 of 13



attached the bond release documents to the Motion as Exhibit A and argues these documents

support her position that Debtor intentionally filed bankruptcy in an improper district. In his

Opposition, Debtor asserts that he lived in Georgia at the Alpharetta Address for the two-year

period preceding the commencement of his bankruptcy case, making this Court the proper venue

for the bankruptcy case. Debtor also contends that the current Motion should be dismissed as

untimely.

       At the Hearing, Movant questioned Debtor regarding his statements in the bond release

documents and the circumstances surrounding them. Debtor testified that on March 3, 2019,

Debtor was arrested in Tampa, Florida by United States Customs on return from a cruise, and that

members of the sheriff’s office transported him from that location to Portsmouth, Virginia for

arraignment. Debtor testified that at the time of signing the necessary documents associated with

his arrest he was in distress. Debtor confirmed that the address listed on the bond release

documents was 3001 Rush Street, Apartment 3306, Franklin, TN 37067 (the “Franklin Address”)

and that this address is also listed on his license. However, Debtor also testified that for two years

preceding the commencement of his bankruptcy case, he continuously lived at the Alpharetta

Address. Debtor stated that he had a contract for employment in Georgia, which prompted his

move to the Alpharetta Address. Debtor also testified that at the time of arrest and during his time

at the Alpharetta Address, he was subleasing the Franklin Address and receiving mail at that

address while residing in Georgia.

       Following the hearing, Debtor amended his Statement of Financial Affairs on June 8, 2021

(Doc. No. 41) to disclose prior addresses within the 3 years preceding the petition date. Debtor

listed that he lived at 100 Gillespie Drive, Apartment 1203, Franklin, TN 37067 from February 1,

2016 to February 1, 2018 and 3001 Rush Street, Franklin, TN 37067 from February 1, 2018 to



                                                  5
Case 20-66516-jwc        Doc 42     Filed 07/30/21 Entered 07/30/21 11:45:41              Desc Main
                                   Document      Page 6 of 13



May 1, 2018. Debtor also disclosed in the Amended Statement of Financial Affairs that he

received $32,000.00 in Social Security benefits in 2019 but removed the benefits previously listed

for 2018.

   II.      LEGAL ANALYSIS

            a. Jurisdiction and Venue

         Movant contends dismissal of the case is appropriate because this Court lacks jurisdiction

over the case. Movant alleges Debtor lived in Franklin, Tennessee for the ten years preceding the

commencement of the bankruptcy case, thus making Tennessee the proper venue for the

bankruptcy case. Debtor opposes dismissal on this basis, arguing that venue was proper in this

jurisdiction. Debtor also contends dismissal would be inappropriate as the Motion was not filed

timely as required by Federal Rule of Bankruptcy Procedure 1014 (the “Bankruptcy Rules”).

         Despite Movant’s insistence at the Hearing that the basis for dismissal is lack of

jurisdiction, her arguments at the hearing and in her Motion are properly construed as requests for

dismissal based on improper venue. Movant insisted that the basis for the Motion is jurisdictional

in nature and described venue as “geographical.” June 3, 2021 Hr’g at 1:34:30 P.M. The relevant

provision granting jurisdiction to hear a bankruptcy case, 28 U.S.C. § 1334, provides that “district

courts shall have original and exclusive jurisdiction of all cases under title 11.” This jurisdictional

grant does not pertain to where a case is filed geographically. However, Movant’s argument is

that Debtor “resided . . . in Tennessee for the ten years prior to his filing” this case. June 3, 2021

Hr’g at 1:34:30 P.M. She accuses Debtor of “venue-shopping” and of attempting to avoid creditors

in Tennessee by filing in Georgia. Id. at 1:42:50 P.M.        These arguments have no bearing on

whether this Court can hear a case filed under Title 11 pursuant to 28 U.S.C. § 1334. Instead,

Movant’s “jurisdictional” arguments rest entirely on whether Debtor filed in the proper location.



                                                  6
Case 20-66516-jwc       Doc 42      Filed 07/30/21 Entered 07/30/21 11:45:41              Desc Main
                                   Document      Page 7 of 13



Movant’s arguments are properly construed as challenges to Debtor’s choice of venue.

       Proper venue for filing a bankruptcy case is established in 28 U.S.C. § 1408, which

provides:

               [A] case under title 11 may be commenced in the district court for
               the district--
               (1) in which the domicile, residence, principal place of business in
               the United States, or principal assets in the United States, of the
               person or entity that is the subject of such case have been located for
               the one hundred and eighty days immediately preceding such
               commencement, or for a longer portion of such one-hundred-and-
               eighty-day period than the domicile, residence, or principal place of
               business, in the United States, or principal assets in the United
               States, of such person were located in any other district.

Bankruptcy Rule 1014(a)(2) governs the manner in which a party may move to dismiss a case for

improper venue. That section states:

               If a petition is filed in an improper district, the court, on the timely
               motion of a party in interest or on its own motion, and after hearing
               on notice to the petitioners, the United States trustee, and other
               entities as directed by the court, may dismiss the case or transfer it
               to any other district if the court determines that transfer is in the
               interest of justice or for the convenience of the parties.

Fed. R. Bankr. P. 1014(a)(2). Venue is presumed proper in the district where the petition is filed,

and the moving party bears the burden of proving otherwise by a preponderance of the evidence.

In re Moss, 249 B.R. 200, 202 (Bankr. W.D. Mo. 2000). Here, Movant failed to carry her burden

to rebut the presumption of proper venue. Debtor admitted to living in Tennessee in 2018 and

confirmed that the Franklin Address was listed on the bond release documents. However, Debtor

testified that he subleased the Franklin Address and moved to Georgia in May of 2018. Debtor

testified that he lived at the Alpharetta Address for the two years preceding the commencement of

the bankruptcy case. The only contrary evidence offered was Debtor’s testimony about the

contents of the bond release documents in connection with his arrest, which were not offered into



                                                  7
Case 20-66516-jwc           Doc 42       Filed 07/30/21 Entered 07/30/21 11:45:41                    Desc Main
                                        Document      Page 8 of 13



evidence but attached as an exhibit to Movant’s Motion. 3 Debtor also testified he signed those

documents while in distress at a time that he was under arrest, and the Court found that testimony

credible. Debtor’s testimony with respect to the bond release documents and with respect to his

address in Georgia sufficiently established that he lived in Georgia for 180 days preceding the

commencement of his bankruptcy case. Therefore, the Court finds Movant failed to carry her

burden of rebutting the presumption that venue is proper with this Court.

        Even if Movant had presented sufficient evidence of improper venue, however, the Motion

would be denied as untimely. “In order to prevail on a motion to dismiss for improper venue or a

motion for a change of venue, the movant's objection to venue must also be timely.” Id.

“[W]hether a motion to change [or dismiss] venue has been timely filed depends on the facts and

circumstances presented in the particular case.” Blagg v. Miller (In re Blagg), 223 B.R. 795, 802

(10th Cir. B.A.P. 1998). The Court should consider whether “the transfer [or dismissal] would

result in fragmentation or duplication of administration, increase expense, or delay closing of the

estate” in determining the timeliness of the motion. Id.

        According to the facts and circumstances of this case, the Court finds that too much has

transpired in this case to find the Motion timely. The petition was filed on May 19, 2020, and

Movant was properly provided with notice of the filing.                    The BNC mailed notice of the

commencement of the case and the meeting of creditors to Movant on May 22, 2020. Movant

filed her first motion to dismiss alleging improper “jurisdiction” on September 30, 2020, over four

months later. The first motion was filed after the 341 meeting of creditors was held on June 23,

2020, after the UST filed a notice that the case was not presumed to be an abuse, after the UST



3
  Though not formally offered into evidence at the Hearing, the Court fully considered the bond release documents
in connection with Debtor’s testimony, and the Court is unable to find that those documents provide sufficient
evidence to rebut the presumption that Debtor’s venue choice is proper.

                                                        8
Case 20-66516-jwc           Doc 42       Filed 07/30/21 Entered 07/30/21 11:45:41                     Desc Main
                                        Document      Page 9 of 13



filed a motion to extend deadlines, after that motion was granted, and after the Trustee indicated

his investigation of possible recovery of assets. At the hearing on the first motion, Movant

withdrew her jurisdiction/venue-related objections, and the first motion was subsequently denied.

The next month, Movant filed a second motion requesting dismissal and attempted to renew her

“jurisdictional” arguments at the hearing on that motion. The Court denied that motion as well.

The Trustee entered a report of no distribution on March 15, 2021, and three days later, the current

Motion was filed – 303 days after the case was commenced. Having previously raised virtually

identical arguments, which were first waived and later denied, Movant now raises them a third

time after the Trustee fully investigated the possibility of assets in the case, and after the UST

reviewed the case for possible bases for dismissal or objections to discharge. Movant’s latest

request for dismissal of the case is untimely. 4

        Moreover, dismissing or transferring venue of the case at this point would not serve the

interests of justice or convenience of the parties. See Advisory Committee Notes, Fed. R. Bankr.

P. 1014(a) (“Subdivision (a) of the rule requires the interest of justice and the convenience of the

parties to be the grounds of any transfer of a case or of the retention of a case filed in an improper

district as does 28 U.S.C. § 1477.”). The Trustee has fully investigated the possibility of assets

for the benefit of creditors and the bankruptcy estate, resulting in a report of no assets from the

Trustee. Transferring venue of this action to another forum at this point would provide no benefit

to any party, as no assets exist for distribution to creditors regardless of where the case is pending.



4
  The court in In re Pickett, 330 B.R. 866 (Bankr. M.D. Ga. 2005), analyzed various cases, focusing on when
motions to dismiss were filed in reference to other major events in the bankruptcy case as well as the movant’s
notice of the bankruptcy case. The court found that a motion to dismiss could be filed later in a bankruptcy case
despite major events such as confirmation or discharge where the movant had received delayed notice of the
bankruptcy filing. Id. at 869. However, the court denied several motions, finding them untimely where the movant
had proper notice and where meetings of creditors had occurred, orders on various motions in the case were entered,
reports of no assets were filed, and in many, confirmation hearings or discharge had taken place. Id. at 870-71. The
same result is appropriate here.

                                                         9
Case 20-66516-jwc           Doc 42      Filed 07/30/21 Entered 07/30/21 11:45:41                      Desc Main
                                       Document      Page 10 of 13



At this stage, no further steps are left in the case other than entry of discharge and closing the case.

Further, transfer would result in no greater convenience for Movant. Movant has been able to fully

participate in these proceedings notwithstanding Debtor’s filing in the Northern District of Georgia

as opposed to the Middle District of Tennessee. 5                   Movant was permitted to participate

telephonically in every hearing before the Court, and with her primary residence in Virginia,

Movant would have faced similar obstacles related to long-distance participation in a bankruptcy

filing in the Middle District of Tennessee. Finally, any claims Movant holds for domestic support

obligations are not subject to discharge in this bankruptcy case, 11 U.S.C. § 523(a)(5), and the

Court is not aware of any reason Movant’s ability to seek enforcement of nondischargeable

domestic support obligations would be impacted by venue of Debtor’s bankruptcy case remaining

in this Court. 6 Given the advanced stage of this case, coupled with the lack of prejudice to Movant

or any other party should the case continue in this forum, the Court finds that transfer or dismissal

of the case would result in duplication of administration, increased expense, delayed closing of the

estate and would serve neither the interests of justice nor the convenience of the parties.

Accordingly, the Motion to dismiss for improper venue will be denied.

             b. “Fraud upon the Court”

        Movant also requests dismissal of the case based on what Movant referred to as “fraud

upon the court.” Movant alleges Debtor misrepresented information in his Schedules such as his

primary address, his Social Security benefits, and various other misrepresentations regarding his

property and debts. Movant did not provide any statutory or other legal authority to support her

request, however, the Court construes the request as a motion to dismiss for “cause” under §


5
 The Court takes judicial notice that Franklin, Tennessee lies within the boundaries for the U.S. Bankruptcy Court
for the Middle District of Tennessee.
6
 The Court makes no findings that any claim of Movant is in fact a domestic support obligation subject to the
provisions of § 523(a)(5) or a claim subject to the provisions of § 523(a)(15).

                                                        10
Case 20-66516-jwc          Doc 42    Filed 07/30/21 Entered 07/30/21 11:45:41             Desc Main
                                    Document      Page 11 of 13



707(a).

          Section 707(a) allows a court, in its discretion, to dismiss a case “only after notice and a

hearing and only for cause.” 11 U.S.C. § 707(a). Although that section provides examples of what

constitutes “cause” for dismissal, that list is not exhaustive. In re Piazza, 719 F.3d 1253, 1261

(11th Cir. 2013). The Eleventh Circuit found the definition of “cause” in the statute to be

expansive, giving it the ordinary meaning of “when adequate or sufficient reason exists” for

dismissal. Id. at 1262. After concluding that prepetition bad faith falls within this definition, the

court in Piazza noted that “bad faith does not lend itself to a strict formula” and adopted a totality-

of-the-circumstances approach for determining bad faith under § 707(a). Id. at 1262, 1271.

“Under this inquiry, bad faith is ultimately ‘evidenced by the debtor's deliberate acts or omissions

that constitute a misuse or abuse of the provisions, purpose, or spirit of the Bankruptcy Code.’”

Id. at 1272 (citing McDow v. Smith, 295 B.R. 69, 74 (E.D. Va. 2003)). Conduct meeting this

standard “can include ‘prepetition bad-faith conduct,’ . . . postpetition bad faith conduct, or

petitions that simply serve no legitimate bankruptcy purpose.” In re Krueger, 812 F.3d 365, 370

(5th Cir. 2016) (citations omitted). However, lack of good faith should not be lightly inferred and

found only in “egregious cases that entail concealed or misrepresented assets and/or sources of

income, lavish lifestyles, and intention to avoid a large single debt based upon conduct akin to

fraud, misconduct or gross negligence.” Perlin v. Hitachi Cap. Am. Corp., 497 F.3d 364, 373 (3d

Cir. 2007) (citing In re Zick, 931 F.2d 1124, 1129 (6th Cir.1991)). Movant bears the burden of

showing “cause” for dismissal under § 707(a). Piazza, 719 F.3d at 1266.

          The facts and circumstances of this case do not support a dismissal for “cause” under §

707(a). The Court finds In re Jakovljevic-Ostojic, 517 B.R. 119, 127 (Bankr. N.D. Ill. 2014)

instructive. In that case, the court found that a lack of candor or completeness in filing schedules



                                                  11
Case 20-66516-jwc        Doc 42     Filed 07/30/21 Entered 07/30/21 11:45:41               Desc Main
                                   Document      Page 12 of 13



as required by the Bankruptcy Code can indicate bad faith. Id. There, the debtor failed to include

a significant amount of debt in her initial schedules, provided false testimony at the 341 meeting

of creditors, failed to verify her initial schedules, failed to disclose her housing payment accurately,

engaged in extravagant transactions she mislabeled as necessary expenses prior to filing, and failed

to disclose payments made to family members within the year preceding the petition. Id. at 127-

130. For those reasons, the court found the case had been filed and prosecuted in bad faith by the

debtor, constituting “cause” for dismissal.

        Although Debtor’s testimony and amended Schedules filed post-Hearing show some

inconsistencies with prior disclosures made in the case, these facts do not amount to the kind of

egregious conduct that existed in Jackovljevic-Ostojic. Debtor explained that the address listed in

the bond release documents, which he later disclosed in the Amended Statement of Financial

Affairs, was subleased so that he could move to Georgia for a contract of employment. Debtor

admitted the address listed on the bond release documents was the Franklin Address, rather than

the Alpharetta Address, despite Debtor’s testimony that he lived in Alpharetta at the time of his

arrest. The Social Security benefits disclosed were, if anything, overstated in the first Statement

of Financial Affairs. These inconsistencies do not imply a scheme to hide assets or to live a lavish

lifestyle. No evidence, similar to that in Jackovljevic-Ostojic, was presented at the Hearing that

Debtor failed to include prepetition transfers to insiders, that Debtor made extravagant

transactions, or that Debtor somehow failed to disclose Movant’s claim properly. Indeed, Debtor

fully disclosed the domestic support obligation owed to Movant, listing the expense in Schedule

J, disclosing the arrearage amount of $293,000 in Schedule E/F, and disclosing a prepetition

payment for the month of May 2020 in the original Statement of Financial Affairs.

        Debtor’s testimony at the hearing regarding a contract of employment and sublease of the



                                                  12
Case 20-66516-jwc         Doc 42    Filed 07/30/21 Entered 07/30/21 11:45:41            Desc Main
                                   Document      Page 13 of 13



Franklin Address which prompted his move to Georgia conflicted somewhat with the information

disclosed in the Schedules and Statement of Financial Affairs relative to his income. Despite these

inconsistencies, the Trustee and the UST had the opportunity to inquire into and review Debtor’s

finances in connection with the case. Neither raised an issue with Debtor’s entitlement to a

discharge or an issue that would require dismissal of the case.         Moreover, Movant had an

opportunity to file an objection to Debtor’s discharge for alleged false statements made in the

disclosures in the case. Movant elected not to pursue such a remedy but now effectively seeks the

same result through dismissal of the case prior to entry of a discharge. See In re Quinn, 490 B.R.

607, 617 (Bankr. D.N.M. 2012) (“[A] party cannot substitute a motion to dismiss for ‘cause’ under

11 U.S.C. § 707(a) for a complaint objecting to the grant of a discharge or objecting to the

dischargeability of a particular debt.”). Based on the record before it, the Court simply cannot find

– based on the totality of the circumstances – that Debtor’s prosecution of this case is a fraud on

the Court. For those reasons, the Court finds that Movant failed to meet her burden to establish

“cause” for dismissal under § 707(a). Accordingly,

          IT IS ORDERED that the Motion be, and is hereby, DENIED.

          The Clerk’s Office is directed to serve a copy of this Order upon Movant, Debtor, Debtor’s

counsel of record, the United States Trustee, the Chapter 7 Trustee, and all parties on the mailing

matrix.

                                          END OF DOCUMENT




                                                  13
